Order entered January 3, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00857-CV

  HUMITECH DEVELOPMENT CORPORATION AND EMIL LIPPE, JR., Appellants

                                                 V.

                             ALAN PERLMAN, ET AL., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 09-9266-J

                                             ORDER
       The Court has before it appellants’ December 21, 2012 motion for extension of time to

file appellants’ reply brief, which is unopposed. The Court GRANTS the motion and ORDERS

appellants to file their reply brief by January 10, 2013.


                                                        /s/   MOLLY FRANCIS
                                                              JUSTICE